In the

       United States Court of Appeals
                    For the Seventh Circuit
                        ____________________

No. 21-3196
UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,

                                     v.

WILLIAM D. KING,
                                                   Defendant-Appellant.
                        ____________________

               Appeal from the United States District Court
                    for the Central District of Illinois.
               No. 07-CR-20055 — Harold A. Baker, Judge.
                        ____________________

         SUBMITTED JULY 7, 2022* — DECIDED JULY 11, 2022
                        ____________________

   Before EASTERBROOK, WOOD, and KIRSCH, Circuit Judges.
    EASTERBROOK, Circuit Judge. When deciding whether “ex-
traordinary and compelling reasons”, 18 U.S.C.
§3582(c)(1)(A)(i), justify a prisoner’s compassionate release,
judges must not rely on non-retroactive statutory changes or
new judicial decisions. That’s the holding of United States v.


   *   The court granted the parties’ joint motion to waive oral argument.
2                                                   No. 21-3196

Thacker, 4 F.4th 569 (7th Cir. 2021), and United States v. Brock,
No. 22-1148 (7th Cir. July 7, 2022). There’s nothing “extraor-
dinary” about new statutes or caselaw, or a contention that
the sentencing judge erred in applying the Guidelines; these
are the ordinary business of the legal system, and their conse-
quences should be addressed by direct appeal or collateral re-
view under 28 U.S.C. §2255. See United States v. Martin, 21
F.4th 944 (7th Cir. 2021).
    William King, who was sentenced to 216 months’ impris-
onment following his guilty plea to three heroin charges, con-
tends that Concepcion v. United States, No. 20–1650 (U.S. June
27, 2022), requires us to abandon these decisions and hold that
anything at all—factual or legal, personal or systemic, routine
or unique—may be treated as “extraordinary and compel-
ling”. That would be hard to reconcile with the language of
the statute. Routine is the opposite of extraordinary.
    The statute also says that applications must be assessed
according to policy statements issued by the Sentencing Com-
mission. 18 U.S.C. §3582(c)(1)(A) [hanging paragraph]. The
Sentencing Commission has not updated those statements
since the First Step Act of 2018, which allows prisoners to ﬁle
their own requests without the support of the Bureau of Pris-
ons. But we explained in United States v. Gunn, 980 F.3d 1178
(7th Cir. 2020), that the older policy statements remain useful
to guide district judges’ discretion. Those statements, found
at U.S.S.G. §1B1.13 and Application Note 1, contemplate the
release of prisoners aﬄicted by severe medical conditions or
risks, experiencing a family emergency, or otherwise in unu-
sual personal circumstances. They do not hint that the sort of
legal developments routinely addressed by direct or collateral
review qualify a person for compassionate release.
No. 21-3196                                                    3

    Concepcion does not alter that understanding. It held that,
when substantive changes made by the First Step Act (princi-
pally reductions in the authorized ranges for crack-cocaine
crimes) entitle a prisoner to be resentenced, the judge may
consider everything that would have been pertinent at an
original sentencing. We may assume that the same would be
true if a district judge were to vacate a sentence on application
for compassionate release and hold a full resentencing pro-
ceeding. But decisions such as Thacker concern the threshold
question: whether the prisoner is entitled to a reduction under
§3582(c)(1)(A). Concepcion mentioned the compassionate-re-
lease statute only to support the proposition that Congress
knows how to limit which considerations may be used to re-
duce a sentence. Slip op. 10–11 & 13 n.5. That observation un-
dermines rather than helps King’s position.
    The Supreme Court has encountered other threshold is-
sues under the First Step Act without hinting that everything
is up in the air. For example, Terry v. United States, 141 S. Ct.
1858 (2021), holds that persons convicted of violating 21
U.S.C. §841(b)(1)(C) are not eligible for resentencing. It did
this as a majer of law, rather than adopting an “everyone’s
eligible for any reason” approach of the kind that King favors.
    That the First Step Act did multiple things—lowering sen-
tences for some cocaine crimes, enabling prisoners to seek
compassionate release on their own motions, and more—does
not mean that every decision about any aspect of the First Step
Act applies to every potential question under that statute. The
First Step Act did not create or modify the “extraordinary and
compelling reasons” threshold for eligibility; it just added
prisoners to the list of persons who may ﬁle motions. We take
the Supreme Court at its word that Concepcion is about the
4                                                 No. 21-3196

majers that district judges may consider when they resen-
tence defendants. So understood, Concepcion is irrelevant to
the threshold question whether any given prisoner has estab-
lished an “extraordinary and compelling” reason for release.
    This brings us to King’s situation. He contends that United
States v. Ruth, 966 F.3d 642 (7th Cir. 2020), furnishes an “ex-
traordinary and compelling” reason for compassionate re-
lease. The district court disagreed and denied King’s applica-
tion.
    Ruth holds that an unusual feature in one Illinois statute
deﬁning the word “cocaine” means that a conviction under
that state law does not count as a prior cocaine conviction for
the purpose of certain federal recidivist enhancements. King
could have made such an argument on appeal after his own
sentencing but did not, nor did he ﬁle a collateral ajack based
on the way Illinois deﬁnes cocaine. His eﬀort to use Ruth as a
door opener under the compassionate-release statute is fore-
closed by Brock, which rejects the sort of argument that King
advances. Because Brock is consistent with Concepcion, the dis-
trict court’s judgment is
                                                    AFFIRMED.